ROSE, Circuit Judge.
The plaintiff in error was the defendant below and will be so styled herein. He was convicted of having possession of intoxicating liquors in violation of the National Prohibition Act (41 Stat. 305). The testimony offered on behalf of the government was,: if believed by the jury, amply sufficient to sustain the verdict. The-liquor in question consisted of various kinds of fruit extracts. There is direct evidence that the defendant kept them and sold them for beverage purpose, and that they were in fact intoxicating. The case ap-: *138pears to have been fairly tried and properly submitted to the jury. We have examined the various assignments of error and find no merit in any of them.
Affirmed.